Citation Nr: 0948245	
Decision Date: 12/23/09    Archive Date: 01/05/10

DOCKET NO.  06-04 189	)	DATE
	)
	)

On appeal from the
Department of Veterans Affairs Regional Office in Cleveland, 
Ohio


THE ISSUES

1.  Whether new and material evidence has been submitted to 
reopen a claim of entitlement to service connection for 
posttraumatic stress disorder (PTSD).

2.  Whether new and material evidence has been submitted to 
reopen a claim of entitlement to service connection for a 
back disorder, and if so, whether service connection is 
warranted for the claimed disability.

3.  Entitlement to service connection for residuals of cold 
injuries of the left hip, left shoulder and left index 
finger.


REPRESENTATION

Appellant represented by:	Disabled American Veterans


WITNESS AT HEARING ON APPEAL

Appellant


ATTORNEY FOR THE BOARD

B. Berry, Associate Counsel


INTRODUCTION

The Veteran served on active duty from June 1966 to December 
1986.

This matter comes to the Board of Veterans' Appeals (Board) 
on appeal from rating decisions dated in January 2005 and 
January 2006 by the Department of Veterans Affairs (VA) 
Regional Office (RO) in Cleveland, Ohio.

In July 2009, the Veteran testified during a videoconference 
hearing before the undersigned Acting Veterans Law Judge.  A 
transcript of the hearing is of record.

During the hearing, the Veteran submitted additional evidence 
with a waiver of initial RO consideration.  The Board accepts 
the additional evidence for inclusion into the record on 
appeal.  See 38 C.F.R. § 20.800. 

The Veteran also submitted a private nexus opinion in June 
2009.  The Veteran did not provide a waiver of initial RO 
consideration with this opinion.  A copy of this medical 
opinion was included with the evidence submitted by the 
Veteran during the Board hearing.  As noted above, the 
Veteran waived initial RO consideration of that evidence.  
Accordingly, the Board will consider the new evidence in the 
first instance in conjunction with the issue on appeal.  See 
38 C.F.R. § 20.800.


The Board observes that the Veteran's initial claim for 
service connection for PTSD also includes a claim for service 
connection for a psychiatric disorder other than PTSD, 
especially since he has received diagnoses of adjustment 
disorder, psychosis, depression, and anxiety.  See Clemons v. 
Shinseki, 23 Vet. App. 1 (2009) (holding that the scope of a 
mental health disability claim includes any mental disability 
that may reasonably be encompassed by the claimant's 
description of the claim, reported symptoms, and the other 
information of record).  The RO has yet to ever consider the 
issue of entitlement to service connection an acquired 
psychiatric disability, other than PTSD.  In Ephraim v. 
Brown, 82 F.3d 399, 401 (Fed. Cir. 1996), the U.S. Court of 
Appeals for the Federal Circuit held that, where a prior 
claim for service connection has been denied, and a current 
claim contains a different diagnosis (even one producing the 
same symptoms in the same anatomic system), a new decision on 
the merits is required.  See also Boggs v. Peake, 520 F.3d 
1330 (Fed. Cir. 2008) (indicating that a newly-diagnosed 
psychiatric disorder (e.g., PTSD), even if medically related 
to a previously diagnosed disorder (such as depressive 
neurosis), is not the same for jurisdictional purposes when 
it has not been previously considered).  However, more 
recently, in Robinson v. Shinseki, 557 F.3d 1355 (Fed. Cir. 
2009), Federal Circuit held, among other things, that 
separate theories in support of a claim for benefits for a 
particular disability does not equate to separate claims for 
benefits for that disability.  Here, the RO has not developed 
or adjudicated this additional claim for an acquired 
psychiatric disorder other than PTSD.  This additional claim 
is referred to the RO for appropriate development and 
consideration.  It bears noting that the present appeal is 
distinguished from the facts in Clemons, which did not 
involve a petition to reopen a previously final decision that 
denied service connection for PTSD.

The issue of entitlement to service connection for a back 
disorder is addressed in the REMAND portion of the decision 
below and is REMANDED to the RO via the Appeals Management 
Center (AMC), in Washington, DC.





FINDINGS OF FACT

1.  An unappealed rating decision in March 2002 denied the 
Veteran's claim of entitlement to service connection for 
PTSD.  

2.  Evidence associated with the claims file subsequent to 
the March 2002 rating decision is not material and does not 
raise a reasonable possibility of substantiating the 
Veteran's claim of entitlement to service connection for 
PTSD.

3.  An unappealed rating decision in April 1988 denied the 
Veteran's claim of entitlement to service connection for a 
back disorder. 

4.  Evidence associated with the claims file since the April 
1988 rating decision was not of record at the time of the 
April 1988 decision and relates to an unestablished fact 
necessary to substantiate the Veteran's claim of entitlement 
to service connection for a back disorder.

5.  The competent medical evidence of record does not show 
that the Veteran is currently diagnosed with residuals of 
cold injuries of the left hip, left shoulder and left index 
finger.  


CONCLUSIONS OF LAW

1.  The March 2002 rating decision that denied service 
connection for PTSD is final.  38 U.S.C.A. § 7105(c) (West 
2002); 38 C.F.R. §§ 3.104, 20.302, 20.1103 (2008).

2.  Evidence submitted to reopen the claim of entitlement to 
service connection for PTSD is not new and material, and 
therefore, the claim is not reopened.  38 U.S.C.A. §§ 5108, 
7105 (West 2002); 38 C.F.R. §§ 3.104, 3.156 (2008).

3.  The April 1988 rating decision that denied entitlement to 
service connection for a back disorder is final.  38 U.S.C.A. 
§ 7105(c) (West 2002); 38 C.F.R. §§ 3.104, 20.302, 20.1103 
(2008).

4.  The evidence received subsequent to the April 1988 rating 
decision is new and material, and the claim of entitlement to 
service connection for a back disorder is reopened.  38 
U.S.C.A. § 5108 (West 2002); 38 C.F.R. § 3.156 (2008).

5. The criteria for service connection for residuals of cold 
injuries of the left hip, left shoulder and left index finger 
have not been met.  38 U.S.C.A. §§ 1110, 1131 (West 2002); 38 
C.F.R. § 3.303 (2008). 


REASONS AND BASES FOR FINDINGS AND CONCLUSIONS

I.  Veterans Claims Assistance Act of 2000

The Veterans Claims Assistance Act of 2000 (VCAA) imposes a 
duty on the United States Department of Veterans Affairs (VA) 
to notify and assist a claimant in developing a claim.  
38 U.S.C.A. §§ 5100, 5102, 5103, 5103A, 5107, 5126; 38 C.F.R. 
§§ 3.102, 3.156(a), 3.159 and 3.326(a).  Upon receipt of a 
complete or substantially complete application for benefits, 
VA is required to notify the claimant and his or her 
representative, if any, of any information, and any medical 
or lay evidence, that is necessary to substantiate the claim.  
38 U.S.C.A. § 5103(a); 38 C.F.R. § 3.159(b); Quartuccio v. 
Principi, 16 Vet. App. 183 (2002).  Proper notice from VA 
must inform the claimant of any information and evidence not 
of record (1) that is necessary to substantiate the claim; 
(2) that VA will seek to provide; (3) that the claimant is 
expected to provide; and (4) must ask the claimant to provide 
any evidence in her or his possession that pertains to the 
claim in accordance with 38 C.F.R. § 3.159(b)(1).  The 
requirement of requesting that the claimant provide any 
evidence in his possession that pertains to the claim was 
eliminated by the Secretary during the course of this 
appeal.  See 73 Fed. Reg. 23353 (final rule eliminating 
fourth element notice as required under Pelegrini II, 
effective May 30, 2008).  Thus, any error related to this 
element is harmless.  This notice must be provided prior to 
an initial unfavorable decision on a claim by the agency of 
original jurisdiction (AOJ).  Mayfield v. Nicholson, 444 F.3d 
1328 (Fed. Cir. 2006); Pelegrini v. Principi, 18 Vet. App. 
112 (2004).  

With regard to claims for service connection for a 
disability, the notice requirements of 38 U.S.C.A. § 5103(a) 
and 38 C.F.R. § 3.159(b) apply to all five elements of the 
claim: (1) veteran status; (2) existence of a disability; (3) 
a connection between the veteran's service and the 
disability; (4) degree of disability; and (5) effective date 
of the disability.  Dingess/Hartman v. Nicholson, 19 Vet. 
App. 473 (2006).  Thus, upon receipt of an application for a 
service-connection claim, VA must review the information and 
the evidence presented with the claim and provide the 
claimant with notice of what information and evidence not 
previously provided, if any, will assist in substantiating or 
is necessary to substantiate the elements of the claim as 
reasonably contemplated by the application including notice 
that a disability rating and an effective date for the award 
of benefits will be assigned if service connection is 
awarded.  Id.

A September 2004 VCAA letter informed the Veteran of what 
evidence was required to substantiate his claim for service 
connection for cold weather injuries.  This letter also 
informed him of his and VA's respective duties for obtaining 
evidence.  The VCAA notice did not provide information on the 
rating criteria or the effective date provisions that are 
pertinent to the appellant's claim.  The Board finds that 
such error was harmless given that service connection is 
being denied, and hence no rating or effective date will be 
assigned with respect to this claimed condition.  

With respect to claims to reopen, VA must both notify a 
claimant of the evidence and information that is necessary to 
reopen the claim and notify the claimant of the evidence and 
information that is necessary to establish entitlement to the 
underlying claim for the benefit that is being sought.  Kent 
v. Nicholson, 20 Vet. App. 1 (2006).  To satisfy this 
requirement, the Secretary is required to look at the bases 
for the denial in the prior decision and to provide the 
claimant with a notice letter that describes what evidence 
would be necessary to substantiate those elements required to 
establish service connection that were found insufficient in 
the previous denial. 

The September 2004 VCAA letter provided to the Veteran 
included the criteria for reopening the previously denied 
claim of entitlement to service connection for PTSD, the 
criteria for establishing service connection, and information 
concerning why the claim was previously denied.  Notably, he 
was told that he needed to provide evidence of a current 
diagnosis of PTSD to reopen his claim for service connection.  
This letter also informed the Veteran of his and VA's 
respective duties for obtaining evidence.  

Regarding the Veteran's request to reopen the claim of 
entitlement to a back disorder, as discussed below, the Board 
is reopening the Veteran's back claim and is therefore, 
granting in full the benefits sought on appeal.  Accordingly, 
assuming, without deciding, that any error was committed with 
respect to either the duty to notify or the duty to assist, 
such error was harmless and will not be further discussed.  

With respect to the duty to assist, the claims file contains 
service treatment records, VA treatment records, private 
medical records and private medical opinions.  The Board 
notes that VA did not provide the Veteran a VA examination 
with respect to his claims.  VA has a duty to provide a VA 
examination when the record lacks evidence to decide the 
Veteran's claim and there is evidence of (1) a current 
disability or symptoms of a current disability, (2) an in-
service event, injury, or disease, and (3) some indication 
that the claimed disability may be associated with the 
established event, injury, or disease.  See 38 C.F.R. § 
3.159(c)(4), McLendon v. Nicholson, 20 Vet. App. 79 (2006).  
Here, the medical evidence of record does not show a current 
disability for the Veteran's claim for residuals of a cold 
weather injury of the left hip, left shoulder and left index.  
Furthermore, there is no evidence of a cold weather injury 
during military service.  For claims to reopen, VA is not 
required to provide an examination or obtain a medical 
opinion to create new evidence that may or may not be 
material.  See 38 C.F.R. § 3.159(c)(4)(iii).  Accordingly, VA 
is not required to provide the Veteran with a VA examination 
or opinion in conjunction with his claims.

Additionally, the claims file contains the Veteran's 
statements in support of his claim and a transcript of his 
testimony at the Board hearing.  The Board has carefully 
reviewed such statements and it concludes that the Veteran 
has not identified other relevant evidence not already of 
record.  There is no other indication in the file that there 
are additional relevant records that have not yet been 
obtained.  Based on the foregoing, the Board finds that all 
relevant facts have been developed properly and sufficiently 
in this appeal and no further development is required to 
comply with the duty to assist the Veteran in developing the 
facts pertinent to his claim. 

II.  New and Material Evidence

A finally decided claim will be reopened in the event that 
new and material evidence is presented.  38 U.S.C.A. § 5108.   
"New" evidence means existing evidence not previously 
submitted to VA.  "Material" evidence means existing 
evidence that by itself or when considered with previous 
evidence of record relates to an unestablished fact necessary 
to substantiate the claim.  New and material evidence can be 
neither cumulative nor redundant of the evidence of record at 
the time of the last prior final denial of the claim sought 
to be reopened, and must raise a reasonable possibility of 
substantiating the claim.  38 C.F.R. § 3.156.  When 
determining whether the claim should be reopened, the 
credibility of the newly submitted evidence is presumed.  
Justus v. Principi, 3 Vet. App. 510, 512-13 (1992).  
Competency of new evidence, however, is not presumed. 

PTSD

An unappealed rating decision in March 2002 denied the 
Veteran's claim of entitlement to service connection for PTSD 
on the basis that there was no evidence of a current 
diagnosis of PTSD.  The relevant evidence of record at the 
time of the March 2002 rating decision consisted of service 
treatment records, service personnel records, VA treatment 
records dated from October 2001 to December 2001 and lay 
statements by the Veteran.  The Veteran did not file a notice 
of disagreement for that claim within the one-year time limit 
after the March 2002 rating decision.  Therefore, the March 
2002 rating decision is final based on the evidence then of 
record.  38 U.S.C.A. § 7105; 38 C.F.R. § 20.1103.

In September 2004, a claim to reopen the issue of entitlement 
to service connection for PTSD was received.  The relevant 
evidence of record received since the March 2002 rating 
decision includes VA treatment records, lay statements from 
the Veteran and a July 2009 Board hearing transcript.  The 
evidence pertaining to the Veteran's claim for PTSD received 
since the March 2002 rating decision is not considered 
"new," because the evidence is redundant and cumulative as 
it only shows that the veteran has received diagnoses and 
treatment for mental health disorders other than PTSD.  In 
addition, a May 2004 VA mental health treatment record noted 
that there was no evidence of traumatic events or symptoms 
suggesting PTSD.  Accordingly, having determined that new 
evidence has not been submitted, the Veteran's request to 
reopen the claim of entitlement to service connection for 
PTSD is not warranted.

Back Disorder

An unappealed rating decision in April 1988 denied the 
Veteran's claim of entitlement to service connection for a 
low back condition on the basis that the there was no 
evidence of back problems in service.  The relevant evidence 
of record at the time of the April 1988 rating decision 
consisted of service treatment records, a February 1988 VA 
examination record and lay statements by the Veteran.  The 
Veteran did not file a notice of disagreement for that claim 
within the one-year time limit after the April 1988 rating 
decision.  Therefore, the April 1988 rating decision is final 
based on the evidence then of record.  38 U.S.C.A. § 7105; 38 
C.F.R. § 20.1103.

The Veteran filed a request to reopen his claim of 
entitlement to service connection for a low back disorder in 
August 2005.  Evidence received since the April 1988 rating 
decision includes private treatment records, private nexus 
opinions, VA treatment records, statements by the Veteran and 
an July 2009 Board hearing transcript.  All of the evidence 
received since the April 1988 rating decision is new in that 
it was not of record at the time of the April 1988 decision.  
In addition, the Board finds that the evidence is material, 
as the evidence indicates that the Veteran's back disorder 
may be related to events in service and his service-connected 
residuals of a left patella fracture.  Specifically, a 
private medical opinion dated in June 2009 asserts that the 
Veteran's current back disability is related to his 1983 left 
knee injury in service, to include his long history of having 
an altered gait.  

Thus, the Board finds the new evidence relates to an 
unestablished fact necessary to substantiate the Veteran's 
claim and raises a reasonable possibility of substantiating 
the claim.  38 C.F.R. § 3.156(a).  Such evidence is so 
significant that it must now be considered in order to fairly 
decide the merits of the issues on appeal.  Accordingly, the 
Veteran's claim of entitlement to service connection for a 
back disorder is reopened.  38 C.F.R. § 3.156(a).

III.  Merits of the Claim for Service Connection

The Veteran contends that while he was stationed at Fort 
Devens, Massachusetts he was injured in the cold weather.  
See September 2004 claim.  He was required to sleep outside 
during a field exercise in extreme cold weather during the 
winter, which resulted in frostbite.  He asserted that he has 
continued to suffer from pain and discomfort with his left 
hip, left shoulder and left index finger.  

Service connection may be granted to a veteran for a 
disability resulting from a disease or injury incurred in or 
aggravated by military service.  38 U.S.C.A. § 1110; 38 
C.F.R. § 3.303.  For the showing of chronic disease in 
service, there must be a combination of manifestations 
sufficient to identify the disease entity and sufficient 
observation to establish chronicity at the time.  If 
chronicity in service is not established, evidence of 
continuity of symptoms after discharge is required to support 
the claim.  38 C.F.R. § 3.303(b).  Service connection may be 
granted for a disease diagnosed after discharge when all the 
evidence, including that pertinent to service, establishes 
that the disease was incurred in service.  38 C.F.R. § 
3.303(d).  In addition, service connection may be presumed 
for certain chronic diseases that are manifested to a 
compensable degree within one year after separation from 
service.  38 U.S.C.A. §§ 1101, 1112; 38 C.F.R. §§ 3.307, 
3.309(a).

To establish service connection for a claimed disorder, there 
must be (1) medical evidence of current disability; (2) 
medical, or in certain circumstances, lay evidence of in-
service incurrence or aggravation of a disease or injury; and 
(3) evidence of a nexus between the claimed in-service 
disease or injury and the current disability.  See Hickson v. 
West, 12 Vet. App. 247, 253 (1999); Pond v. West, 12 Vet. 
App. 341, 346 (1999); Degmetich v. Brown, 104 F.3d 1328 (Fed. 
Cir. 1997).  Such determination is based on an analysis of 
all the evidence of record and evaluation of its credibility 
and probative value.  Baldwin v. West, 13 Vet. App. 1, 8 
(1999).

As noted above, in order for the Veteran to be entitled to 
service connection for residuals of a cold weather injury of 
the left hip, left shoulder and left index finder, the 
medical evidence must show a current diagnosis of those 
disabilities.  After a careful review of the record, the 
Board finds that the competent medical evidence of record 
shows no complaints, treatment or diagnosis of any left hip, 
left shoulder or left index condition due to a cold weather 
injury from service.   The Board observes that the Veteran 
contends that he has residual pain in his left hip, left 
shoulder and left index finger from frostbite in service.  
However, the Board notes that pain alone, without a diagnosed 
or identifiable underlying malady or condition, does not in 
and of itself constitute a disability for which service 
connection may be granted.  See Sanchez-Benitez v. West, 13 
Vet. App. 282, 285 (1999), appeal dismissed, 259 F.3d 1356 
(Fed. Cir. 2001). 

The only evidence of record supporting a finding of a current 
diagnosis of left hip, left shoulder or left index finger 
disabilities consists of the lay statements from the Veteran.  
Lay persons can provide an eyewitness account of a Veteran's 
observable symptoms.  Caldwell v. Derwinski, 1 Vet. App. 466, 
469 (1991).  In this case, the Veteran is competent to report 
symptoms of pain in his left hip, left shoulder and left 
index finger.  However, he is not competent to report that he 
has a specific diagnosis of a left hip, left shoulder or left 
index finger disability as a result of exposure to cold 
weather in service, because that assessment does not involve 
a simple diagnosis.  Therefore, the Veteran's statements that 
he has a left hip, left shoulder and left index finger 
disabilities have no probative value because he is not 
competent to offer medical opinions as to specific diagnoses 
that require special knowledge.  Espiritu, 2 Vet. App. at 
494-95.  

In the absence of competent medical evidence of the claimed 
disabilities, there can be no valid claim.  Brammer v. 
Derwinski, 3 Vet. App. 223, 225 (1992).  Thus, without 
evidence of a current disability, the Board must find that 
the Veteran's claim of entitlement to service connection for 
residuals of cold weather injuries of the left hip, left 
shoulder and left index finger is not warranted.  The benefit 
of the doubt doctrine is not applicable in this case, because 
the preponderance of the evidence is against the claims for 
service connection.  See generally Gilbert v. Derwinski, 1 
Vet. App. 49 (1990); Ortiz v. Principi, 274 F. 3d 1361 (Fed. 
Cir. 2001).  


ORDER

New and material evidence having not been submitted, the 
claim to reopen the issue of entitlement to service 
connection for PTSD is denied.

New and material evidence having been submitted, the claim of 
entitlement to service connection for a low back disorder is 
reopened and the appeal is granted to that extent only.

Entitlement to service connection for residuals of cold 
injuries of the left hip, left shoulder and left index finger 
is denied.


REMAND

After a review of the record, the Board has determined that 
further evidentiary development is necessary before the Board 
can adjudicate the remaining issue on appeal.  

The Veteran contends that with over 20 years of lifting and 
other activities during military service that these 
activities either caused or aggravated his current low back 
disability.  The Veteran also contends that there is a link 
between his service-connected left leg disorder and his back 
problem.  VA has a duty to provide a VA examination when the 
record lacks evidence to decide the Veteran's claim and there 
is evidence of (1) a current disability, (2) an in-service 
event, injury, or disease, and (3) some indication that the 
claimed disability may be associated with the established 
event, injury, or disease.  39 C.F.R. § 3.159(c)(4); see 
McLendon v. Nicholson, 20 Vet. App. 79 (2006).  The evidence 
shows that the Veteran has a current diagnosis of grade I 
anterolisthesis of L4 over L5 due to bilateral spondylolysis, 
moderate bilateral neural foramen compromise at L4-L5 level 
from disc osteophytes and diffuse disc bulge causing mild 
central canal compromise at L2-L3 level.  The Veteran's 
service treatment records do not show any complaints of or 
treatment for a back problem.  However, there are two private 
medical opinions noting that it is possible that the 
Veteran's military occupation specialty (MOS) as a supplier 
aggravated and contributed to the underlying condition.  In 
addition, the record contains a letter dated in June 2009 
from the Veteran's chiropractor that provided the opinion 
that within a reasonable degree of medical certainty, the 
Veteran's low back condition resulted from follow causation 
from an altered gait pattern established from his 1983 left 
knee injury while serving in the military.  Thus, there is 
evidence of record that indicates that the Veteran's current 
back disability is related to the Veteran's military service.  
Based on the foregoing, the Board concludes that a VA medical 
opinion is necessary in order to decide the Veteran's claim.  

Accordingly, the case is REMANDED for the following action:

1.	The RO should provide the Veteran with 
a VA examination to determine the 
identity and etiology of any back 
disorder that may be present.  All 
indicated evaluations, studies, and 
tests deemed necessary by the examiner 
should be accomplished.  The examiner 
is requested to review all pertinent 
records associated with the claims file 
and offer an opinion on the following 
questions:

a.	Whether any back disorder found on 
examination is at least as likely 
as not (i.e., a fifty percent or 
greater probability) etiologically 
related to active military 
service.  

b.	If the answer to question (a) is 
negative for a direct relationship 
to service, whether it is at least 
as likely as not (probability of 
50 percent or greater) that the 
Veteran's service-connected 
residuals of a left patella 
fracture caused his current back 
disorder.

c.	If the answer to question (b) is 
negative for causation, please 
discuss whether it is at least as 
likely as not (probability of 50 
percent or greater) that the 
Veteran's service-connected 
residuals of a left patella 
fracture aggravated his low back 
disorder.  Used in this special 
context, aggravation has occurred 
when it have been medically 
determined that the Veteran's low 
back disorder has undergone an 
identifiable increment of 
permanent severity, which was 
proximately due to his service-
connected residuals of a left 
patella fracture.  Please bear in 
mind that temporary or 
intermittent flare-ups of symptoms 
of a condition, alone, do not 
constitute sufficient evidence 
aggravation unless the underlying 
condition worsened. 


	(CONTINUED ON NEXT PAGE)



d.	If it is determined that 
aggravation beyond the natural 
progress of the back disorder 
exists, please identify the 
baseline level of severity of the 
symptoms prior to aggravation and 
the level of severity of symptoms 
due to service-connected 
aggravation.  

The examiner should provide a complete 
rationale for all conclusions reached.  
The examiner should address the private 
medical opinions dated in April 2006, 
October 2008, November 2008 and June 
2009.  If an opinion cannot be provided 
without the result being of mere 
speculation, the examiner should provide 
a reason for that conclusion.  Please 
send the claims folder to the examiner 
for review in conjunction with the 
examination.

2.	Upon completion of the foregoing, the 
RO should readjudicate the Veteran's 
claim of entitlement to service 
connection for a back disorder, based 
on a review of the entire evidentiary 
record.  If the benefits sought on 
appeal remains denied, the RO should 
provide the Veteran and his 
representative with a supplemental 
statement of the case and the 
opportunity to respond thereto.  
Thereafter, subject to current 
appellate procedure, the case should be 
returned to the Board for further 
consideration, if in order.

The appellant has the right to submit additional evidence and 
argument on the matter or matters the Board has remanded.  
Kutscherousky v. West, 12 Vet. App. 369 (1999).


This claim must be afforded expeditious treatment.  The law 
requires that all claims that are remanded by the Board of 
Veterans' Appeals or by the United States Court of Appeals 
for Veterans Claims for additional development or other 
appropriate action must be handled in an expeditious manner.  
See 38 U.S.C.A. §§ 5109B, 7112 (West Supp. 2009).



______________________________________________
MICHAEL A. HERMAN
Acting Veterans Law Judge, Board of Veterans' Appeals



 Department of Veterans Affairs


